DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 3/28/2022 has been entered.
Claims 1-9, 15-16, 23, 25-26, 28-29, 31-33, and 35-39 are pending.  
Claims 10-14, 17-22, 24, 27, 30, and 34 have been canceled.
Claims 1, 7, 9,  and 23 have been amended.
New claims 35-39 have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent No 10,650,935 in view of Finley (2004/0241490 A1) and Wu (US 2015/. Claim 8 of US Patent No 10,650,935 includes limitations of claim 1 except it does not claim the second protective film as the outermost film, the first protective film comprises titania and alumina, and wherein the composition of the first protective film is different from the composition of the second protective film.  However, Finley teaches a second aluminum – titanium film as a protective outermost film on a low emissivity coating stack [0069] and Fig 1 (16) and Wu teaches a non-color shifting multilayer structure comprising a protective coating for dielectric layers that provides weather resistance and teaches the first and second layers of the protective coating are different.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place the second protective film as the outermost film and to make the second and first films have different compositions to provide a weather resistant non-color shifting protective coating on the multilayer coating. This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-9, 15-16, 23, 25-26, 28-29, 31-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2015/0033988 A1).
Regarding claims 1 and 6, Wu discloses a structure [0054] with a multilayer thin film comprising (functional) dielectric or absorbing or reflector layers [0057] including a layer such as indium tin oxide (tin doped indium oxide) (a transparent conductive oxide material) that may be included in multilayer coating as a functional layer [0122] and Table 2, and a protective coating of a non-color shifting multilayer coating comprising a first oxide layer and a second oxide layer being different from the first oxide layer wherein the second oxide layer can be a hybrid oxide layer that is a combination of two different oxides [0007] and [0061].  Wu discloses the oxide layers as comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof.  Although Wu does not expressly teach an example wherein the specific layers comprise a second outermost film comprising titania and silica and a first layer comprising specifically alumina, silica or mixtures thereof, Wu teaches each of silicon oxide, an aluminum oxide, and specifically teaches the first or second oxide layers can be hybrid oxide layers that are a combination of two different oxides.  Therefore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a layer comprising silica or alumina or a combination of the oxides as the first layer and a hybrid layer of alumina and titania as the second hybrid layer from a finite number of identified, predictable solutions, i.e. silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, with a reasonable expectation of success of providing a protective coating of a non-color shifting multilayer coating. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 9, Wu discloses a structure (substrate) [0054] with a multilayer thin film comprising (functional) dielectric or absorbing or reflector layers [0057] and a protective coating comprising two or more layers [0126] comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof [0061]. Although Wu does not expressly teach the outermost protective layer consists essentially of zirconia, because Wu teaches a limited number of possible oxides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of explicitly taught oxides of Wu an oxide of zirconia to be the outermost layer of the protective coating of Wu with a reasonable expectation of success of providing a protective coating of a non-color shifting multilayer coating.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 7 and 15, Wu discloses all of the limitations of claims 1 and 9 as set forth above and further teaches a layer that may be included in multilayer coating may be indium tin oxide (tin doped indium oxide) [0122] and Table 2.  
Regarding claims 8 and 16, Wu teaches all of the limitations of claims 1 and 9 as set forth above and further teaches the reflector layer may comprise metals such as Ag, Au, and Cu and 5 other metals and alloys thereof [0058.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose Ag, Au, or Cu from among the limited number of metals of Wu to use as a reflector layer of Wu with a reasonable expectation of success since the claimed metals are explicitly taught by Wu. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 25 and 26, Wu teaches all of the limitations of claim 9 as set forth above and further teaches two or more layers in the protective coating, the layers being different from one another and wherein the layers can be a single oxide or a hybrid oxide layer that is a combination of two different oxides [0126].  Although, Wu does not expressly teach an example wherein both the outermost protective film comprises zirconia and a first protective film between the functional layer and the outermost protective film comprises titania, alumina, zinc oxide, zinc stannate, tin oxide, silica, or mixtures thereof, Wu does teach an outermost protective film may comprise zirconia [0138], [0143], and [0144] , and teaches two or more layers of different compositions of oxides including silicon oxide, aluminum oxide, zirconium oxide, and titanium oxide or combinations thereof [0061].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an inner protective layer in addition to the outer layer comprising zirconia and to choose from among the limited number of explicitly taught oxides of Wu a layer comprising silica, alumina, or titania or a hybrid thereof such as silica and alumina.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 28 and 29, Wu teaches all of the limitations of claim 25 as set forth above and further teaches the protective coating may be two or more layers.  Although Wu does not teach an example with a third layer between the inner and outer layers, Wu does teach the protective coating may comprise two or more layers [0126] of oxides such as alumina, titania, and silica, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the limited number of explicitly identified oxides to apply a layer (third layer) between the inner and outer layers comprising a hybrid oxide of silica and alumina or titania and alumina with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 31, Wu teaches all of the limitations of claim 25 as set forth above and further teaches the protective coating may be two layers [0126] abutting one another Fig 29.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply three layers in abutting relationship since Wu teaches the protective coating may have more than two layers as well [0126].
    
Regarding claims 32, and 33, Wu discloses all the limitations of claims 1 and 25 as set forth above and wherein the multilayer thin film comprises (functional) dielectric or absorbing or reflector layers [0057] upon which a protective layer may be provided [0061].
Regarding claim 35, Wu discloses all the limitations of claims 1 and 25 as set forth above and teaches the first and second protective layers may be a hybrid oxide that is a combination of two different oxides [0007] and [0061].  Wu discloses the oxide layers as comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof. Although Wu does not expressly teach an example wherein the specific layers comprise SiAlO/TiAlO, since Wu teaches the layer compositions are different from one another, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of explicitly taught oxides of Wu, a hybrid layer of silica and alumina as the first innermost oxide layer, with the outermost layer of a hybrid oxide of titania and alumina with a reasonable expectation of success of providing a protective coating of a non-color shifting multilayer coating.   KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claims 36-38, Wu teaches all of the limitations of claim 9 and further teaches the protective coating may have 2 or more layers each comprising single or hybrid oxides [0126] of (which would have layers adjacent to one another )(Fig 30) comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof [0061]. And teaches the first and second layers being different from one another with an example showing wherein any of the layers can be a hybrid oxide layer that is a combination of two different oxides [0126].  Although Wu does not explicitly teach examples comprising a profile of SiAIO/ZrO2 or TiAIO/ZrO2 or three protective layers (films) with a third protective film positioned adjacent at least one of the first protective film and the second protective film and wherein the protective layer has a coating profile comprising TiAIO/SiAIO/ZrO2, Sn/Zn/TiAIO/ZrO2, or SiAIO/TiAIO/ZrO2, since Wu explicitly teaches the protective coating may have two or more layers (films) and the layers may comprise any of silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof [0061] specifically including hybrids of two oxides, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose any of the protective coatings with two or three layer profiles comprising any of the explicitly named oxides of Wu including two layer profiles of SiAIO/ZrO2 or TiAIO/ZrO2 or three layer profiles of TiAIO/SiAIO/ZrO2, or SiAIO/TiAIO/ZrO2, with a reasonable expectation of success of providing a protective coating of a non-color shifting multilayer coating.
Regarding claims 23 and 39, Wu discloses a structure (substrate) [0054] with a multilayer thin film comprising (functional) dielectric or absorbing or reflector layers [0057] and/or a layer that may be included in multilayer coating as a functional layer may be indium tin oxide (tin doped indium oxide) (a transparent conductive oxide material) [0122] and Table 2, and a protective coating comprising two or more layers [0126] (which would have layers in abutting relationship with one another) comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof [0061]. And teaches the first and second layers being different from one another with an example showing wherein any of the layers can be a hybrid oxide layer that is a combination of two different oxides [0126].  
Wu does not expressly teach an example wherein the protective coating comprises 3 layers specifically with layers comprising a first protective film, a third protective film, and a second protective film in an abutting relationship with the third protective film, wherein the second protective film is an outermost film, wherein the second protective film comprises titania and alumina, wherein the first protective film comprises titania, alumina, zinc oxide, zinc stannate, tin oxide, zirconia, silica, or mixtures thereof, and wherein the third protective film comprises silica and alumina or zirconia, and wherein the compositions of the first protective film, the second protective film, and the third protective film are different from one another.
However, Wu teaches the protective film may be two or more layers [0126] and teaches the layers different from one another [0061].  Wu also teaches the use of both single and hybrid oxide layers and teaches the first innermost layer as a single or hybrid oxide including silicon oxide, aluminum oxide, or zirconium oxide and the outermost layer as a hybrid layer comprising silicon oxide, aluminum oxide, or zirconium oxide [0126].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of explicitly taught oxides of Wu, a single oxide such as titania, alumina or zirconia or a hybrid layer of Silica and alumina as the first innermost oxide layer, an outermost layer of hybrid oxide of titania and alumina, and a single oxide of zirconia or a hybrid of silica and alumina as a (third) layer between the inner and outer layers that is also different from the other layers as taught by Wu resulting in a protective locating such as zirconia/silica and alumina/titania alumina, silica and alumina/zirconia/titania and alumina to provide a protective layer with different compositions in each layer with a reasonable expectation of success since each of these oxides are explicitly taught by Wu as being either singular or in a hybrid and at least the first and second layers are explicitly different from each other. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claims 2-5, are rejected under 35 U.S.C. 103 as unpatentable over Wu et al (US 2015/0033988 A1) in view of Finley (US 2004/0241490 A1).
Regarding claims 2-5, Wu discloses all of the limitations of claim 1 as set forth above.  Wu does not teach the second protective film comprises 35 to 65 wt. % titania, 45 to 55 wt. % titania, 65 to 35 wt. % alumina, or 55 to 45 wt. % alumina.
However, Wu teaches the outermost layer of a protective film may comprise  titania and alumina as set forth above and Finley teaches an outermost layer of titania and alumina and teaches an example of a 50wt% to 50 wt.% Ti to Al material [0112] which is entirely within each of the claimed ranges which provides enhanced corrosion resistance and shows examples with 45-55 wt.% alumina and thus 45-55 wt.% or 50 wt.% titania that provide minimized sheet resistance indicating enhanced emissivity and solar performance [0057].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use these weight ratio ranges (45-55 wt. % or 50 wt. % alumina and thus 45-55 wt. % or 50 wt. % titania) entirely within the claimed ranges as taught by Finley to provide enhanced corrosion resistance and ensure low sheet resistance and thus enhanced emissivity and solar performance [0057] for the outer layer in the protective coating of Wu.

Claims 1-9, 15-16, 23, 25-26, 28-29, 31-33, and 35-39 are rejected under 35 U.S.C. 103 as unpatentable over Finley (US 2004/0241490 A1) in view of Wu et al (US 2015/0033988 A1).
Regarding claims 1, 6, and 35, with regard to the limitations “film”, “layer”, “functional” and “protective”, the terms are found to be minimally limiting and are afforded little weight as any film or layer or grouping of films or layers may be considered to serve a function and therefore, be a functional film or layer or provide some degree of protection and therefore be a protective film or layer since the terms are not strictly defined. Finley teaches a substrate [0043] and [0062]. Finley teaches layers (58), (60), (46), (48), (62), (64), (66), (52), (54), (68), (70), and (16) in that order on the substrate (Fig 1) (a coated article).  The films and layers of Finley may be considered individually or in combination as functional or protective coatings (films or layers) as desired (over the substrate).  As such, any or all of layers (58), (60), (46) and (48) may be considered a functional layer.  Finley teaches that at least layers (58), (60), (46) and (48) are over the substrate (a functional layer over at least a portion of the substrate).  Finley further teaches titanium and aluminum-containing films such as layer (16) that can protect underlying functional layers [0043], [0044] and [0062].  Finley teaches the titanium and aluminum-containing films may be oxides comprising titanium and aluminum [0057] such as titanium oxide and aluminum oxide and teaches the layers may also contain silicon oxide as well [0071].  Finley teaches any of the following layers may comprise the titanium and aluminum-containing films including layers (48), (54), (44), (50), and (56) [0069].  As such, layers (54), (56), and (16) or layers (56) and (16) may be considered a protective film.  Either layer (54) or layer (56) or the combination of (54) and (56) may be considered a first protective film, and layer (16) may be considered a second outermost protective film resulting in a first protective film over (at least a portion) of a functional layer and a second protective film over (at least a portion) of the first protective film.  
Finley does not provide an express example wherein the functional layer includes a transparent conductive oxide layer or wherein layers (54) and/or (56) and (16) or all three layers are titanium oxide and aluminum oxide and silicon oxide, or wherein the first protective film is explicitly different from the second protective film.
However, Finley clearly and expressly teaches transparent dielectric first and second layers to adjust the optical properties of the coating stack and teaches the titanium oxide and aluminum oxide combination for each of the layers, with the inclusion of silicon oxide.  Additionally, Wu teaches multilayer thin films comprising (functional) dielectric or absorbing or reflector layers [0057] including a layer such as indium tin oxide (tin doped indium oxide) (a transparent conductive oxide material) that may be included in multilayer coating as a refractive index material (a dielectric and  transparent conductive oxide) as an absorber layer (influences optical properties) [0122], (Table 2) and further teaches protective coatings that comprise a first oxide layer and a second oxide layer being different from the first oxide layer to protect dielectric layers and minimize color shift [0006]. Wu discloses the protective oxide layers as comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a functional layer of  a transparent conductive oxide of indium tin oxide (tin doped indium oxide) as an absorber layer with the titanium oxide, aluminum oxide, layer of Finley as a second outermost layer and a different oxide layer as taught by Wu comprising all of a silicon oxide, titanium oxide and aluminum oxide as taught by Finley and having the same materials as taught by Wu as the first layer resulting in the article of claim 1 wherein a first protective film comprises silica and alumina SiAlO or mixtures thereof  along with titania and the second protective film comprises titania and alumina TiAlO that will provide a protective coating and prevent color shift of Finley providing a comprising SiAlO/ TiAlO as in claim 35 with additional titania in the first layer.
Regarding claims 2-5, Finley in view of Wu teaches all of the limitations of claim 1 as set forth above and further teaches the titanium-aluminum coating may have a wt. ratio of titanium containing materials to aluminum containing materials of 1:99 to 99:1.

Although Finley does not explicitly teach an example with the exact wt. ranges of titania or alumina in the outer coating (second protective film) as claimed, Finley teaches wt. ratios of titanium containing material to aluminum containing materials with wt. ratios of 1:99 to 99:1 [0058] which overlaps the instant claimed percentages of titania of 35-65 wt.% or 45-55 wt.% and the instant claimed percentages of alumina of 65 to 35 wt.% or 55 to 45 wt.% [0021] and further teaches an example of a 50wt% to 50 wt.% Ti to Al material [0112] which is entirely within each of the claimed ranges which provides enhanced corrosion resistance and shows examples with 45-55 wt.% alumina and thus 45-55 wt.% titania that provide minimized sheet resistance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use these weight ratio ranges (45-55 wt. % alumina and thus 45-55 wt. % titania) entirely within the claimed ranges as taught by Finley in the outer coating since Finley individually teaches both the materials and the wt. percentage ratios and teaches the materials in the outer coating.
Regarding claim 8, Finley in view of Wu teaches all of the limitations of claim 1 as set forth above and Finley further teaches layer (46) may be an infrared (IR) reflective metal film which includes materials such as silver, gold, and copper and combinations thereof (claim 23) and [0067].  Therefore, the functional layer comprises silver as claimed.
Regarding claim 32, Finley in view of Wu teaches all of the limitations of claim 1 as set forth above and Finley further teaches the coating stack can include, but is not limited to, a base layer also referred to as a dielectric layer, a phase matching layer or an antireflective layer; an infrared reflecting metal layer, such as a silver film or any noble metal; and a primer layer and teaches wherein layers (58), (60) and (46) and (48) (the functional layer) may include such layers or films  [0064] [0066] and [0067]. 
 Regarding claims 23 and 39, with regard to the limitations “film”, “layer”, “functional” and “protective”, the terms are found to be minimally limiting and are afforded little weight as any film or layer or grouping of films or layers may be considered to serve a function and therefore, be a functional film or layer or provide some degree of protection and therefore be a protective film or layer since the terms are not strictly defined. Finley teaches a substrate [0043] and [0062]. Finley teaches layers (58), (60), (46), (48), (62), (64), (66), (52), (54), (68), (70), and (16) in that order on the substrate (Fig 1) (a coated article).  The films and layers of Finley may be considered individually or in combination as functional or protective coatings (films or layers) as desired (over the substrate).  As such, any or all of layers (58), (60), (46) and (48) may be considered a functional layer.  Finley teaches that at least layers (58), (60), (46) and (48) are transparent dielectric metal oxides [0011] over the substrate (a functional layer over at least a portion of the substrate).  Finley further teaches titanium and aluminum-containing films such as layer (16) that can protect underlying functional layers [0043], [0044] and [0062].  Finley teaches the titanium and aluminum-containing films may be oxides comprising titanium and aluminum [0057] such as titanium oxide and aluminum oxide and teaches the layers may also contain silicon oxide as well [0071].
 Finley teaches the layer below the top layer may be a zinc stannate (Sn Zn) film [0067].  Additionally, Wu teaches multilayer thin films comprising (functional) dielectric or absorbing or reflector layers [0057] including a layer such as indium tin oxide (tin doped indium oxide) (a transparent conductive oxide material) that may be included in multilayer coating as a refractive index material (a dielectric and  transparent conductive oxide) as an absorber layer (influences optical properties) [0122], (Table 2) and further teaches protective metal oxide layers comprising silicon oxide, aluminum oxide, zirconium oxide, titanium oxide, cerium oxide, or combinations thereof providing an outermost weather resistant protective coating and teaches a protective coating may be two or more layers which are different from one another [0126].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from the limited number of possible oxides explicitly presented by Wu an indium tin oxide as an absorber layer and as an outer oxide coating, a titania and alumina protective coating as a weather resistant outermost (second) protective layer on the stack of Finley including layers (70), and (16) which may be considered protective layers wherein layer (70) of zinc stannate (SnZn) may be considered a first protective film, layer (16) of titania and alumina and silica may be considered a third protective film providing for the layers to be different from one another as taught by Wu resulting in a protective coating comprising SnZn/SiAlO/TiAlO wherein the third film also comprises titania. 

Regarding claim 7, Finley in view of Wu teaches all of the limitations of claim 1 as set forth above and Finley teaches the coatings act as absorber layers [0216].  Wu further teaches a functional layer (transparent conductive oxide layer) which may include indium tin oxide (tin doped indium oxide) as an absorber layer [0122], (Table 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a layer of indium tin oxide which is a transparent conductive oxide as taught by Wu as an absorber layer in the functional coating of Finley. 

Regarding claim 9, with regard to the limitations “film”, “layer”, “functional” and “protective”, the terms are found to be minimally limiting and are afforded little weight as any film or layer or grouping of films or layers may be considered to serve a function and therefore, be a functional film or layer or provide some degree of protection and therefore be a protective film or layer since the terms are not strictly defined. Finley teaches a substrate [0043] and [0062]. Finley teaches layers (58), (60), (46), (48), (62), (64), (66), (52), (54), (68), (70), and (16) in that order on the substrate (Fig 1) (a coated article).  The films and layers of Finley may be considered individually or in combination as functional or protective coatings (films or layers) as desired (over the substrate).  As such, any or all of layers (58), (60), (46) and (48) may be considered a functional layer.  Finley teaches that layers (58), (60) and (46) and (48) are over the substrate (a functional layer over at least a portion of the substrate).  Finley further teaches titanium and aluminum-containing films such as outermost layer (16) that can protect underlying functional layers [0043], [0044] and [0062]. Finley teaches the titanium and aluminum-containing films may be oxides comprising titanium and aluminum [0057] such as titanium oxide and aluminum oxide.
Finley does not teach wherein the outermost protective film consists essentially of zirconia.  
However, Finley teaches layer (16)  may comprise titanium oxide aluminum oxide and silicon oxide as an overlying oxide layer that protects the underlying infrared reflective and dielectric layers [0013] and [0018], [0057] [0069] and [0071].  Additionally, Wu teaches an outer protective layer comprising zirconium oxide (zirconia) over dielectric layers to provide a weather resistant protective coating on functional layers of a multilayer stack [0061] and [0138].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an outer protective coating of zirconia as taught by Wu to provide a weather resistant protective coating 
Regarding claim 16, Finley in view of Wu teaches all of the limitations of claim 9 as set forth above and Finley further teaches layer (46) may be a reflective metal film which includes materials such as silver, gold, and copper and combinations thereof (claim 23) and [0067].  Therefore, the functional layer comprises silver as claimed.
Regarding claim 25-26, 28-29, and 31, Finley in view of Wu teaches all of the limitations of claim 9 as set forth above.  Finley teaches, layer (16), and any of the following layers may comprise the titanium and aluminum –containing films comprising titanium oxide, aluminum oxide and optionally silicon oxide including layers (48), (54), (44), (50), and (56) [0069], and [0071].  As such, the top two layers (56), and (16) may each be considered a protective film to create a two or three layer protective film with the outer weather resistant protective film.  Layers (16) (in the case of a two layer film) or (56) (in the case of a three layer protective film) may be considered a first protective film, with the outermost weather resistant zirconia film and layer (16) (in the case of a three layer protective film) comprising either titania, alumina and silica or titania and alumina may be considered a third protective film resulting in a first protective film (56) positioned between the functional layer (layers (58), (60), (46) and (48)) and the outermost weather resistant protective zirconia film. Although Finley does not provide an express example wherein layer (16) is titanium oxide, aluminum oxide or titanium oxide, aluminum oxide and silicon oxide and layer (56) is titanium oxide, aluminum oxide and silicon oxide Finley clearly and expressly teaches the titanium oxide and aluminum oxide combination for each of the layers and teaches silicon oxide may also be included [0071].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium oxide, aluminum oxide, and silicon oxide combination for layer (56) resulting in the article of claims 25-26 and a titanium oxide, aluminum oxide and silicon oxide or titanium oxide, aluminum oxide layer for layer 16 as in claims 28 and 29.  In the case where (16) is considered a first protective film, the first (16) and second outermost (zirconia) film would be in an abutting relationship with one another as in claim 31. 
Regarding claim 33, Finley in view of Wu teaches all of the limitations of claim 25 as set forth above and Finley further teaches the coating stack can include, but is not limited to, a base layer also referred to as a dielectric layer, a phase matching layer or an antireflective layer; an infrared reflecting metal layer, such as a silver film or any noble metal; and a primer layer and teaches wherein layers (58), (60) and (46) and (48) (the functional layer) may include such layers or films  [0064] [0066] and [0067]. 
Regarding claim 15, Finley in view of Wu teaches all of the limitations of claim 9 as set forth above and Finley teaches the coatings act as absorber layers [0216].  Wu further teaches a functional layer may include indium tin oxide (tin doped indium oxide) as an absorber layer [0122], (Table 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a layer of indium tin oxide as taught by Wu to provide additional absorption layer in the functional coating of Finley. 
Regarding claims 36-38, Finley in view of Wu teaches all of the limitations of claim 9 as set forth above.  Finley teaches, layer (16), and any of the following layers may comprise the titanium and aluminum –containing films comprising titanium oxide, aluminum oxide and optionally silicon oxide including layers (48), (54), (44), (50), and (56) [0069], and [0071].  As such, the top two layers (56), and (16) may each be considered a protective film to create a two or three layer protective film with the outer weather resistant protective film.  Layers (16) (in the case of a two layer film) or (56) (in the case of a three layer protective film) may be considered a first protective film, with the outermost weather resistant zirconia film. 
Although Finley does not provide an express example wherein layer (16) is titanium oxide, aluminum oxide or titanium oxide, aluminum oxide and silicon oxide and layer (56) is titanium oxide, aluminum oxide and silicon oxide Finley clearly and expressly teaches the titanium oxide and aluminum oxide combination for each of the layers and teaches silicon oxide may also be included [0071].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium oxide, and aluminum oxide,  or the titanium oxide, aluminum oxide, and silicon oxide combination for layers (16)  and (56) resulting either a two layer or three layer protective film. As such, in the case of a two layer film, layer 16 may comprise titania and alumina or titania and alumina and silica to form a profile as in claim 37 comprising TiAlO/ZrO2 which if silica is included in layer (16), would also include silica in the first layer.  In the case of a three layer film, layer (16), (comprising either titania, alumina and silica or titania and alumina) may be considered a third protective film positioned adjacent at least one of a first protective film (56) (comprising either titania, alumina and silica or titania and alumina) and a second protective film (zirconia weather resistant protective film) wherein the coating has a profile comprising TiAIO/SiAIO/ZrO2, (wherein the middle (third) layer also comprises titania) or SiAIO/TiAIO/ZrO2  (wherein the first layer also comprises titania) as in claim 38. 

Claims 7 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Finley (US 2004/0241490 A1) in view of Wu et al (US 2015/0033988 A1), further in view of Barton et al (US 2008/0070045 A1).
Regarding claim 7, Finley in view of Wu teaches all of the limitations of claim 1 as set forth above.  Finley does not expressly teach the functional layer comprises a transparent conductive oxide selected from the group consisting of aluminum doped zinc oxide, gallium doped zinc oxide, and tin doped indium oxide. 
However, Finley teaches a low emissivity coating and teaches a layer comprising zinc oxide and zinc-stannate films (layers (58) and (60)) for solar stacks [0067]. Barton teaches a low emissivity coating for solar purposes and teaches it comprises a transparent conductive oxide layer optionally with a dopant (abstract) and teaches functionally equivalent materials that are transparent conductive oxides in the low emissivity layer include oxides of metals such as zinc and indium Barton teaches they may (usually) further comprise dopants including tin, aluminum, or gallium and specifically indicates a tin doped indium oxide coating as appropriate [0024].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute either the zinc oxide layer (60) or the zinc-stannate layer (58) of low emissivity functional coating of Finley with a functionally equivalent low emissivity transparent conductive oxide coating as designated by Barton as a functional equivalent to the coating taught by Finley such as a coating comprising oxides of zinc and indium doped with tin , aluminum, or gallium and in particular tin doped indium oxide. 
Regarding claim 15, Finley in view of Wu teaches all of the limitations of claim 9 as set forth above.
Finley does not expressly teach the functional layer comprises a transparent conductive oxide selected from the group consisting of aluminum doped zinc oxide, gallium doped zinc oxide, and tin doped indium oxide.
However, Finley teaches a low emissivity coating and teaches a layer comprising zinc oxide and zinc-stannate films (layers (58) and (60)) for solar stacks [0067].  Barton teaches a low emissivity coating for solar purposes and teaches it comprises a transparent conductive oxide layer optionally with a dopant (abstract) and teaches functionally equivalent materials that are transparent conductive oxides in the low emissivity layer include oxides of metals such as zinc and indium Barton teaches they may (usually) further comprise dopants including tin, aluminum, or gallium and specifically indicates a tin doped indium oxide coating as appropriate [0024]. 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute either the zinc oxide layer (60) or the zinc-stannate layer (58) of low emissivity functional coating of Finley with a functionally equivalent low emissivity transparent conductive oxide coating as designated by Barton as a functional equivalent to the coating taught by Finley such as a coating comprising oxides of zinc and indium doped with tin , aluminum, or gallium and in particular tin doped indium oxide.

Response to Arguments
Examiner acknowledges Applicant’s request to review the double patenting upon indication of an allowable subject matter. The Double Patenting rejection is no longer provisional and is maintained for review upon indication of allowable subject matter.  Applicant's amendments, declaration and arguments filed 3/28/2022 have been fully considered. The amendments and arguments are found convincing with regard to the rejections under 35 U.S.C. 112 and 35 U.S.C. 102 and the rejections have been withdrawn. However, the arguments and Declaration are not found convincing with regard to the rejections under 35 U.S.C 103 although the rejections have been adjusted to reflect the amendments.  
Applicant presents a declaration and also argues unexpected results in the form of dEcmc color difference key to color change and claims that several protective layer compositions provide an unexpected improvement in their dEcmc color difference when compared to the traditional single protective film of titanium aluminum oxide such as SiAlO/TiAlO and other specific two and three layer films.  
In response to Applicant’s arguments, it is noted that although Applicant argues dEcmc is a key feature where a small change in color is desired, since Wu expressly teaches non-color shifting multilayer structures and protective coatings thereon, a small color change dEcmc is very much expected, indicating that the different dEcmc levels of the various layers do not produce significant unexpected results. The declaration states “Several protective layer compositions show an unexpected improvement in their dEcmc color difference when compared to the traditional single protective film of titanium aluminum oxide” and that “Prior to the date of the disclosure of this invention, a person of ordinary skill in the art would have no reason to believe that this two protective-film layers, or these three-protective-film layers would produce different and better results than other protective layer configurations. The improvement in the dEcmc color difference of the above-mentioned protective layers was not known in the art until the tests were conducted and published in the present application, and was unexpected.”  However, as mentioned above Wu indeed expressly teaches non-color shifting multilayer structures and protective coatings thereon wherein a small color change dEcmc is very much expected.  It is also noted that Applicant’s structure is not limited to two or three layered systems.  Applicant’s argument of unexpected results is not convincing because Applicant compares the instant results to a single layer configuration not represented by the cited prior art, because Wu expressly teaches the result that Applicant claims is unexpected and because Applicant’s claimed structures are not limited to two and three layered structures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784         

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784